10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
2

28

Case 2:17-cv-03010-JCM-GWF Document 116-9 Filed 05/30/19 Page 1 of 4

JAMES PISANELLI (NSB 4027) jip@pisanellibice.com
M. MAGALI MERCERA (NSB 11742) mmm@pisanellibice.com
PISANELLI BICE PLLC

400 S. 7" Street, Suite 300
Las Vegas, NV 89101
Telephone: (702) 214-2100
Facsimile: (702) 214-2101

 

PILLSBURY WINTHROP SHAW PITTMAN LLP

KENNETH E. KELLER (SBN 071450) (Pro Hac Vice) kenneth.keller@pillsburylaw.com
VIJAY K. TOKE (SBN 215079)) (Pro Hac Vice) vijay.toke@pillsburylaw.com

Four Embarcadero Center, 224 Floor

San Francisco, California 94111

Telephone: (415) 983-1084

Facsimile: (415) 983-1200

 

 

JASON R. ERB (SBN 180962) (Pro Hac Vice) jerb(@hmausa.com
HYUNDAI MOTOR AMERICA

10550 Talbert Avenue

Fountain Valley, California 92708
Telephone: (714) 965-3393
Facsimile: (714) 965-3815

Attorneys for Plaintiffs,
HYUNDAI MOTOR AMERICA, INC.,
HYUNDAI MOTOR COMPANY

THE UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

HYUNDAI MOTOR AMERICA, INC. a Case No. 2:17-cv-03010-JCM-GWF
California corporation, HYUNDAI MOTOR
COMPANY, a Korean corporation,

DECLARATION OF FRANK FERRARA IN

Plaintiffs, SUPPORT OF HYUNDAI MOTOR
vs. AMERICA, INC. AND HYUNDAI MOTOR
COMPANY’S MOTION FOR
MIDWEST INDUSTRIAL SUPPLY ATTORNEYS’ FEES AND COSTS

COMPANY, a Minnesota corporation; and
ALLIANCE AUTOMOTIVE, LLC. a
Minnesota Limited Liability company,

Defendants.

 

 

 

 

l
DECLARATION OF FRANK FERRARA IN SUPPORT OF HYUNDAI’S MOTION FOR
ATTORNEYS’ FEES AND COSTS // CASE NO.: 2:17-cv-03010-JCM-GWF

4829-3932-7384 v1

 
10

14

12

13 |

14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:17-cv-03010-JCM-GWF Document 116-9 Filed 05/30/19 Page 2 of 4

1, Frank Ferrara, declare as follows:

L, I was employed by Plaintiff Hyundai Motor America (“HMA”) from September 1986
through 2016. In 1997, I became HMA’s Vice President of Parts and, later, in or about 2008, I
became Executive Vice President of Parts and Service. In or around 2009, my title was changed to
Executive Vice President, Customer Satisfaction, which position I held until my retirement.

De I served as an expert witness for Plaintiffs HMA and Hyundai Motor Company
(collectively “Hyundai”) in this matter. [ understand that my expert report was disclosed to
Defendants Midwest Industrial Supply Company and Alliance Automotive, LLC (collectively
“Defendants”) on February 28, 2019. Further, I understand that my expert report was filed with this
Court as Exhibit K to the Declaration of Kenneth E. Keller in Support of Hyundai’s Motion for
Attorneys’ Fees and Costs (ECF Nos. 77-33, 77-44.)

3. I submit this declaration in support of Hyundai’s Motion for Attorneys’ Fees and
Non-Taxable Costs (“Motion”). The facts stated herein are based on my personal knowledge, unless
otherwise stated, and if called upon, I would testify competently thereto.

4. I have reviewed Defendants’ Opposition to Hyundai’s Motion for Attorneys’ Fees (the
“Opposition’”). I submit this declaration to clarify and provide additional context for some of the
assertions made by Defendants in their Opposition.

Hyundai’s Warranties

5. HMA offers several warranties (the “HMA Warranties”) on Hyundai vehicles
including: (1) the New Vehicle Limited Warranty; (2) the Powertrain Limited Warranty (Original
Owner); (3) the Anti-Perforation Limited Warranty; and (4) the Replacement Parts and Accessories
Limited Warranty.

6. The HMA Warranties are essential to the successful marketing of Hyundai products
and is necessary to assure the quality control of the parts and services associated with the Hyundai
trademarks. By its terms, the HMA Warranties give assurance to the Hyundai customer that his or
her purchase will achieve certain performance standards during the warranty period. HMA has long

recognized that the HMA Warranties have substantial value and are an important and necessary part

of the automotive goods purchased by its customers.

2
DECLARATION OF FRANK FERRARA IN SUPPORT OF HYUNDAI’S MOTION FOR
ATTORNEYS’ FEES AND COSTS // CASE NO.: 2:17-cv-03010-JCM-G WF
4829-3932-7384 v1

 
10

qa

12

13

14

15

16 |

17

18

19

20

21

22

23

24

25
26
27

28

 

 

 

Case 2:17-cv-03010-JCM-GWF Document 116-9 Filed 05/30/19 Page 3 of 4

bE The HMA Warranties only extend to “Hyundai Genuine Parts,” which parts are
distributed by Mobis Parts America (“MPA”) on behalf of HMA. Therefore, the HMA Warranties do
not extend to any Hyundai-branded parts sold by Defendants.

8. Hyundai’s Dealer Sales and Service Agreement (““DSSA”) defines “Hyundai Genuine
Parts and Accessories” as: “All new or remanufactured Hyundai parts, accessories and equipment
marketed by HMA and listed in HMA’s parts catalog, or the functional equivalent thereof, as
amended from time to time.” (emphasis added)

9. I understand that Defendants are taking the position in their Opposition that the bolded

>

 

phrase above—“or the functional equivalent thereof’—means that any automobile parts or
accessories that are “functionally equivalent” to Hyundai Genuine Parts would also be covered by
HMA’s Warranties. That is wrong.
10. | The phrase “or the functional equivalent thereof” refers to the immediately preceding
phrase: “HMA’s parts catalog.” It does not refer to “Hyundai parts” as contended by Defendants.
11. The “functional equivalent” of HMA’s parts catalog could include a digital catalog or

some other format for displaying or listing Hyundai Genuine Parts which may be “amended from

time to time” as stated in the DSSA’s definition.

12. | Under Defendants’ incorrect interpretation of the definition of “Hyundai Genuine
Parts and Accessories,” the result could be that HMA warrants a non-Hyundai or even counterfeit
part so long as that part serves the equivalent function of Hyundai’s parts. But that conclusion is
wrong. HMA does not provide warranty coverage for any parts other than Hyundai Genuine Parts.

13. | HMA’s Warranties do not apply to the parts sold by Defendants. Defendants’ expert,
Robert Triulzi, is simply incorrect in his opinion that the Hyundai-branded parts sold by Defendants’
would be covered by HMA’s Warranties.

The FTC Letter

14. Defendants have also asserted that Hyundai is in violation of the Magnusson Moss
Warranty Act. ‘To support that assertion, Defendants attached a letter from the Federal Trade
Commission (“FTC”) to HMA date April 9, 2018 that referenced language from HMA’s website

regarding HMA’s Warranties and the use of non-Hyundai Genuine Parts.

3
DECLARATION OF FRANK FERRARA IN SUPPORT OF HYUNDAIT’S MOTION FOR
ATTORNEYS’ FEES AND COSTS // CASE NO.: 2:17-cv-03010-JCM-GWE
4829-3932-7384.v1

|

 
10

11

12

13

14

15

16

17

18

19 |

20

21

22

23

24

25

26

27

28

| Case 2:17-cv-03010-JCM-GWF Document 116-9 Filed 05/30/19 Page 4 of 4

 

 

| I declare under penalty of perjury under the laws of the United States of America and the state |
| of California, that the foregoing is true and correct, and that this Declaration was executed on the 30th |
| day of May 2019, at Wire (ee! 2G, 4»

a

rank Ferrara

4
DECLARATION OF FRANK FERRARA IN SUPPORT OF HYUNDAI’S MOTION FOR
ATTORNEYS’ FEES AND COSTS // CASE NO.: 2:17-cv-03010-JCM-GWF

4829-3932-7384.v1
